Case: 5:18-cv-00645-JMH-MAS Doc #: 1 Filed: 12/17/18 Page: 1 of 4 - Page ID#: 1



                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF KENTUCKY
                            CENTRAL DIVISION AT LEXINGTON

MAJENTA MOOTOOR,                                   )
                                                   )
               Plaintiff,                          ) Case No. __________
                                                   )
vs.                                                )
                                                   )
EASTERN KENTUCKY UNIVERSITY,                       )
                                                   )
               Defendant.                          )
                                                   )
                                                   )

                                   NOTICE OF REMOVAL

       PLEASE TAKE NOTICE THAT pursuant to 28 U.S.C. §§ 1331, 1441, and 1446,

Defendant Eastern Kentucky University (“Defendant”), through counsel, without waiving any

rights, arguments or defenses to which Defendant in this case may be entitled, removes the civil

action Majenta Mootoor v. Eastern Kentucky University pending in the Circuit Court of Madison

County, Commonwealth of Kentucky, Civil Action No. 18-CI-671 to the United States District

Court for the Eastern District of Kentucky, Central Division at Lexington. In support of this

removal Defendant states as follows:

       1.      Plaintiff Majenta Mootoor filed this civil action in the Madison Circuit Court of

Madison County, Kentucky, which is within the district and division of this Court. Plaintiff

commenced this action on November 15, 2018, Civil Action No. 18-CI-671. Service of process

was issued and served upon Defendant on November 27, 2018. The action is still pending in

Madison Circuit Court and Defendant has not yet made an appearance.

       2.      Plaintiff’s Complaint alleges violations of and seeks redress under federal law.

The alleged federal law violations and redress are based on alleged violations of 29 U.S.C. § 794,

otherwise known as Section 504 of the Rehabilitation Act of 1974; and alleged violations of the
Case: 5:18-cv-00645-JMH-MAS Doc #: 1 Filed: 12/17/18 Page: 2 of 4 - Page ID#: 2



Americans with Disabilities Act, 42 U.S.C. § 12101 et seq., otherwise known as the ADA.

Specifically, Plaintiff alleges Defendant discriminated against her in the terms and conditions of

her education while enrolled at Eastern Kentucky University, thus violating Section 504 and the

ADA. Plaintiff also alleges violations of the Kentucky Civil Rights Act (KRS Chapter 344) and

breach of contract arising out of the same underlying facts alleged in support of her federal law

claims.

          3.   Pursuant to 28 U.S.C. § 1441(a), “any civil action brought in a State court of

which the district courts of the United States have original jurisdiction, may be removed by the

defendant or the defendants, to the district court of the United States for the district and division

embracing the place where such action is pending.”

          4.   This Court has federal question jurisdiction over Plaintiff’s federal claims

pursuant to 28 U.S.C. § 1331, which provides this Court with original jurisdiction over all civil

actions “arising under the Constitution, laws, or treaties of the United States.”

          5.   Pursuant to 28 U.S.C. §1367(a), in any civil action in which this Court has

original jurisdiction, this Court may further exercise “supplemental jurisdiction over all other

claims that are so related to claims in the action within such original jurisdiction that they form

part of the same case or controversy under Article III of the United States Constitution.” All

claims alleged in Plaintiff’s Complaint for violations of and redress under state law are so related

to the federal claims within this Court’s original jurisdiction to be subject to this Court’s Section

1367 supplemental jurisdiction.

          6.   Accordingly, this action may be removed to this Court pursuant to 28 U.S.C. §§

1331, 1441, and 1446 because the Plaintiff’s allegations under Section 504 and under the

Americans with Disabilities Act arise under the laws of the United States, and because this Court




                                                 -2-
Case: 5:18-cv-00645-JMH-MAS Doc #: 1 Filed: 12/17/18 Page: 3 of 4 - Page ID#: 3



has supplemental jurisdiction over Plaintiff’s state law claims.

       7.      Attached as Exhibit A to this Notice of Removal, and by reference made a part

hereof, is a true and correct copy of the Summons and Complaint, filed in the aforesaid action in

the Madison Circuit Court, constituting all of the papers served herein in the state proceeding to

the knowledge of Defendant.

       8.      Promptly upon filing this Notice of Removal, Defendant will give written notice

to Plaintiff by service on counsel and will file a copy of this Notice with the Madison Circuit

Court clerk as required by 28 U.S.C. § 1446(d). A copy of the notice to the Circuit Court clerk is

attached as Exhibit B.

       9.      This Court is the District Court for the district embracing the county of Madison,

Commonwealth of Kentucky, in which the state court action is presently pending. The Lexington

Division of this Court is the jury division closest in proximity to Madison County. Removal is

therefore proper to this Court.

       10.     Defendant expressly reserves its rights to raise all defenses and objections in this

action after the action is removed to this Court pursuant to Fed.R.Civ.P. 81(c)(2), so that it has

the longer period of time of “(A) 21 days after receiving—through service or otherwise—a copy

of the initial pleading stating the claim for relief; (B) 21 days after being served with the

summons for an initial pleading on file at the time of service; or (C) 7 days after the notice of

removal is filed” to responsively plead or otherwise respond to the Complaint.

       11.     This notice is filed with the Court within thirty (30) days after service of the

Summons and Complaint on Defendant in the above-entitled action as required by law.

       WHEREFORE, Defendant prays that this action proceed in this Court as an action

properly removed thereto.




                                                -3-
Case: 5:18-cv-00645-JMH-MAS Doc #: 1 Filed: 12/17/18 Page: 4 of 4 - Page ID#: 4



        This the 17TH day of December, 2018.

                                                    STURGILL, TURNER, BARKER & MOLONEY, PLLC


                                                    By:     /s/ Joshua M. Salsburey
                                                            Joshua M. Salsburey (89038)
                                                            Jessica R. Stigall (95283)
                                                            333 West Vine Street, Suite 1500
                                                            Lexington, KY 40507
                                                            Telephone: (859) 255-8581
                                                            Telecopier: (859) 231-0851
                                                            jsalsburey@sturgillturner.com
                                                            jstigall@sturgillturner.com

                                                            ATTORNEYS FOR DEFENDANT

                                   CERTIFICATE OF SERVICE

       I hereby certify that on this 17th day December, 2018, a copy of the above pleading was
served via the District Court ECM/ECF system, and by first class United States mail, postage
prepaid, on the following counsel of record:

        Edward E. Dove
        300 Lexington Building
        201 West Short Street
        Lexington, Kentucky 40507
        Email: eddove@windstream.net

        ATTORNEY FOR PLAINTIFF

                                                    /s/ Joshua M. Salsburey
                                                    Joshua M. Salsburey (89038)




X:\WDOX\CLIENTS\61767\0096\PLEADING\01053581.DOCX




                                                      -4-
